DETAILED ACTION
Claims 1-6 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al., US PG Pub 2013/0066751 A1 (hereafter “Glazer”) in view of Yopp et al., US PG Pub 2016/0019717 A1 (hereafter “Yopp”).

Regarding claim 1, Glazer teaches a device for generating a virtual reality (VR) simulation of a retail store, the device comprising: 
one or more electronic data stores (¶¶0021-0022) that alone or in combination store: 
map data including a first store map describing interior structures of the retail store, the interior structures including floor space, walls, and doors (¶¶0029-0033); 
asset data describing a plurality of layout elements for organizing the retail store and a plurality of products sold in the retail store (¶¶0020-0024); and 
store plan data describing at least a first arrangement of the plurality of layout elements and the plurality of products with respect to the first store map (¶¶0032-0040); and 
a VR platform in communication with the one or more electronic data stores and with an immersive first VR display device that transforms simulation data into the VR simulation and presents the VR simulation to a first user of the first VR display device such that the user perceives a retail store environment representing the retail store at a human scale, the VR platform comprising one or more hardware computing devices executing computer-implemented instructions that upon execution cause the VR platform (¶¶0019-0027) to: 
obtain access to the first store map, the store plan data, and the asset data (¶¶0029-0033); 
generate a simulated store environment based on the first store map (¶¶0020 and 0029-0033); 
generate a plurality of asset objects from the asset data, the plurality of asset objects comprising visual representations of each of the plurality of layout elements and the plurality of products referenced in the first arrangement (¶¶0026-0035); 
insert the plurality of asset objects into the simulated store environment in accordance with the first arrangement to produce the simulation data (¶¶0026-0035); 
send the simulation data to the first VR display device (¶¶0086-0088); 
receive a user input from the first VR display device, the user input provided by the first user during presentation by the first VR display device of the VR simulation (¶0027); 
determine that the user input indicates a modification of one or more of the plurality of asset objects (¶¶0027-0029); 
Glazer does not teach to modify, based on the modification, the first arrangement to produce a second arrangement of the plurality of layout elements and the plurality of products with respect to the first store map; and store the second arrangement in the one or more electronic data stores as the store plan data. Yopp teaches a retail space planning system including the known techniques to modify, based on the modification, the first arrangement to produce a second arrangement of the plurality of layout elements and the plurality of products with respect to the first store map (¶¶0031-0036 and 0040-0042); and store the second arrangement in the one or more electronic data stores as the store plan data (¶¶0043-0044). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Glazer, to include modifying and storing the store map arrangement as taught by Yopp, in order to “envision what the final result would be when physically built out,” as suggested by Yopp (¶0002).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Yopp, the results of the combination were predictable.

Regarding claim 2, Glazer in view of Yopp teaches the device of claim 1, wherein: the one or more electronic data stores further store, alone or in combination, user data identifying the first user and a second user of an immersive second VR display device in communication with the VR platform (Glazer ¶¶0019-0020 and 0026); the plurality of asset objects includes a first layout object representing a first layout element, of the plurality of layout elements, in a first configuration and positioned at a first location on the first store map (Glazer ¶¶0029-0033); and the one or more hardware computing devices further execute the instructions to cause the VR platform to: send the simulation data to the second VR display device; cause the first VR display device and the second VR display device to display the VR simulation of the simulation data as a synchronized simulation wherein the first user and the second user experience the same retail store environment; before modifying the first arrangement, determine that the user input comprises an indication that the modification is approved by the first user and the second user; and to modify the first arrangement based on the user input (Yopp ¶¶0031-0036 and 0040-0042); determine that the modification changes the first layout object to one or both of a second configuration and a second location; and generate the second arrangement to include the first layout object in one or both of the second configuration and the second location (Yopp ¶¶0043-0048).

Regarding claim 3, Glazer in view of Yopp teaches the device of claim 2, wherein the one or more hardware computing devices further execute the instructions to cause the VR platform to: determine that the user data identifies the first user as a presenter and the second user as a viewer; and before receiving the user input: receive a viewer user input from the second VR display device, the viewer user input comprising the modification; and cause the first VR display device to display to the first user a prompt to approve the modification proposed by the second user via the viewer user input, the user input comprising a response of the first user to the prompt (Yopp ¶¶0031-0048).

Regarding claim 4, Glazer in view of Yopp teaches the device of claim 1, wherein: the one or more electronic data stores, alone or in combination, are configured to store usage data describing interactions of users with the retail store environment; and the one or more hardware computing devices further execute the instructions to cause the VR platform to: cause the first VR display device to generate first usage data describing each interaction in the VR simulation of the first user with one or more target asset objects of the plurality of asset objects, the first usage data including the user input, wherein the user input comprises one or more of a number of times the first user interacted with each of the one or more target asset objects, an amount of time spent by the first VR display device displaying a field of view including each of the one or more target asset objects to the first user, and information indicating that the first user initiated a purchase of one or more of the plurality of products by interacting with the one or more target asset objects; receive the first usage data; integrate the first usage data with the usage data stored in the one or more electronic data store to produce aggregate usage data; and determine, based on the aggregate usage data, that the modification includes changing one or more properties identified in the first arrangement for one or more of the one or more target asset objects (Glazer ¶¶0042-0051).

Regarding claim 5, Glazer in view of Yopp teaches the device of claim 4, wherein: the one or more electronic data stores, alone or in combination, are configured to store user data identifying the first user and describing one or more shopping preferences of the first user; and the one or more hardware computing devices further execute the instructions to cause the VR platform to: compare the aggregate usage data and the user data to determine, from the plurality of products, a plurality of preferred products associated with the one or more shopping preferences of the first user; produce the second arrangement such that the plurality of asset objects in the VR simulation generated based on the second arrangement includes representations of, from the plurality of products, only the plurality of preferred products (Yopp ¶¶0038-0042).

Regarding claim 6, Glazer in view of Yopp teaches the device of claim 1, wherein the one or more hardware computing devices further execute the instructions to cause the VR platform to: generate, from the asset data for each of the plurality of products and each of the plurality of layout elements, a corresponding 3D model to produce a plurality of 3D models (Glazer ¶¶0020 and 0029-0030); send the plurality of 3D models to the first VR display device (Glazer ¶¶0022-0025); cause the first device display device to, while displaying the VR simulation: enable the first user to select one or more of the plurality of products for display on a first visual representation of a first layout element of the plurality of layout elements (Glazer ¶¶0020-0023); receive from the first user a selection of a first product of the plurality of products (Glazer ¶¶0027-0030); determine that the visual representation of the first product is a first 3D model of the plurality of 3D models (Glazer ¶0029); insert a first new asset object into the VR simulation, the first new asset object represented to the user as the first 3D model; enable the user to place the first new asset object in a desired location on the first layout element, the desired location corresponding to a new asset location on the first store map (¶¶0020-0021 and 0029-0033); and send the user input comprising the first product and the new asset location to the VR platform (Glazer ¶¶0027-0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mayerle et al., US PG Pub 2014/0100997 A1, teaches augmented reality shopping using a networked mobile device.
Ciptawilangga, US PG Pub 2010/0306120 A1, teaches online merchandising and ecommerse with virtual reality simulation of an actual retail location.
Non-patent literature Chittaro, Luca, and Roberto Ration teaches adding adaptive features to virtual reality interfaces for e-commerce.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625